Order denying motion to vacate service of summons reversed, with twenty dollars costs and disbursements, and said motion granted. Appeal from order denying motion for leave to renew dismissed. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Dore, J., dissents and votes *710to affirm the orders appealed from on the ground that the words “ public highway-in this state ” in section 52 of the Vehicle and Traffic Law, are (so far as relevant) defined by section 2, subdivision 2 (“ Definitions ”), of that law as follows: “ ‘ Public highway ’ shall include any * * * road * *